                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 KYE W CHUNG,                                      Case No. 19-cv-07278-VC
                Plaintiff,
                                                   ORDER TO SHOW CAUSE
         v.

 MEGAN J. BRENNAN,
                Defendant.



       The plaintiff is ordered to show cause why the case should not be dismissed under Rule

41(b) for failure to prosecute. A written response to this order is due by Friday, March 20, 2020,

at which point the matter will be deemed submitted unless the Court specifies otherwise.

       IT IS SO ORDERED.


Dated: March 6, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
